Title: To Benjamin Franklin from Agatha Drummond, [19 November 1771]
From: Drummond, Agatha
To: Franklin, Benjamin


Cannongate eight o Clock. [November 19, 1771]
Most respectfull complements from Mrs. Drummond to Doctor Frankland. She could not get an oportunety to Day, to beg he would allow her to send him to London Mr. Pens Pickture which the Doctor will remember to see at Kames. She will take it out of a Clumsay Frame and have it very easily and well packd. Has again the pleasure to wish him a safe journey, and begs to be rememberd to Mr. Marchent.
